        Case 2:16-md-02724-CMR Document 1647 Filed 01/07/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS
 PRICING ANTITRUST LITIGATION                       MDL NO. 2724

                                                    16-MD-2724
 THIS DOCUMENT RELATES TO:
 ALL ACTIONS
                                                    HON. CYNTHIA M. RUFE


                        JOINT PROPOSED AGENDA FOR
                 JANUARY 14, 2021 GENERAL STATUS CONFERENCE

        Pursuant to Pretrial Order No. 142 (MDL Doc. No. 1553), Liaison Counsel hereby submit

this proposed agenda of items to be brought before the Court via videoconference at the General

Status Conference scheduled for Thursday, January 14, 2021, at 1:30 pm:

   1.       Status of Depositions and Deposition Protocols

   2.       Oral arguments:

           a. Objections to the Second Report and Recommendation of Special Discovery
              Master Bruce Merenstein

           b. Teva Pharmaceuticals’ Motion for Reconsideration of the Court’s Memorandum
              and Order on Bellwether Selection

           c. Teva Pharmaceuticals’ Motion for Protective Order Temporarily Postponing
              Depositions of Seven Individuals

The State of New York has provided the following conference information for counsel wishing

to participate by telephone:

        866 394-2346
        Code: 659 182 3682#
       Case 2:16-md-02724-CMR Document 1647 Filed 01/07/21 Page 2 of 3




Dated: January 7, 2021                          Respectfully submitted:

 /s/ Roberta D. Liebenberg                        /s/ Dianne M. Nast
 Roberta D. Liebenberg                           Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                  NASTLAW LLC
 One South Broad Street, 23rd Floor              1101 Market Street, Suite 2801
 Philadelphia, PA 19107                          Philadelphia, PA 19107
 215-567-6565                                    215-923-9300
 rliebenberg@finekaplan.com                      dnast@nastlaw.com

 Liaison and Lead Counsel for the                Liaison and Lead Counsel for the
 End-Payer Plaintiffs                            Direct Purchaser Plaintiffs


 /s/ W. Joseph Nielsen                           /s/ Jan P. Levine
 W. Joseph Nielsen                               Jan P. Levine
 Assistant Attorney General                      PEPPER HAMILTON LLP
 55 Elm Street                                   3000 Two Logan Square
 P.O. Box 120                                    Eighteenth & Arch Streets
 Hartford, CT 06141-0120                         Philadelphia, PA 19103-2799
 Tel: (860)808-5040                              Tel: (215) 981-4000
 Fax: (860)808-5033                              Fax: (215) 981-4750
 Joseph.Nielsen@ct.gov                           levinej@pepperlaw.com

 Liaison Counsel for the States                  /s/ Sheron Korpus
                                                 Sheron Korpus
                                                 KASOWITZ BENSON TORRES LLP
 /s/ William J. Blechman                         1633 Broadway
 William J. Blechman                             New York, NY 10019
 KENNY NACHWALTER, P.A.                          Tel: (212) 506-1700
 1441 Brickell Avenue                            Fax: (212) 506-1800
 Suite 1100                                      skorpus@kasowitz.com
 Miami, FL 33131
 Tel: (305) 373-1000
 Fax: (305) 372-1861                             /s/ Devora W. Allon
 wblechman@knpa.com                              Devora W. Allon
                                                 KIRKLAND & ELLIS LLP
 Liaison Counsel for Direct Action Plaintiffs    601 Lexington Avenue
 and Counsel for the Kroger Direct Action        New York, NY 10022
 Plaintiffs                                      Tel: (212) 446-5967
                                                 Fax: (212) 446-6460
                                                 devora.allon@kirkland.com




                                            2
Case 2:16-md-02724-CMR Document 1647 Filed 01/07/21 Page 3 of 3




                                   /s/ Sarah F. Kirkpatrick
                                   Sarah F. Kirkpatrick
                                   WILLIAMS & CONNOLLY, LLC
                                   725 Twelfth Street, N.W.
                                   Washington, D.C. 20005
                                   Tel: (202) 434-5958
                                   skirkpatrick@wc.com

                                   /s/ Chul Pak
                                   Chul Pak
                                   WILSON SONSINI GOODRICH & ROSATI
                                   Professional Corporation
                                   1301 Avenue of the Americas, 40th Fl.
                                   New York, NY 10019
                                   Tel: (212) 999-5800
                                   Fax: (212) 999-5899
                                   cpak@wsgr.com

                                   Defendants’ Liaison Counsel




                               3
